Name: Commission Regulation (EEC) No 232/82 of 29 January 1982 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  consumption;  processed agricultural produce
 Date Published: nan

 30 . 1 . 82 Official Journal of the European Communities No L 22/53 COMMISSION REGULATION (EEC) No 232/82 of 29 January 1982 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, \ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1725/79 is hereby amended as follows : 1 . The first part of Article 1 (3) is replaced by the following : ' 3 . Liquid skimmed milk or skimmed-milk powder previously incorporated in a mixture may, however, qualify for aid if the mixture is used in the manufacture of compound feedingstuffs within the meaning of Article 4 ( 1 ) and if the mixture, when so used, contains no products other than 2 . Article 2 is replaced by the following : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 1 0 (3) thereof, Whereas Article 1 of Commission Regulation (EEC) No 1725/79 (2), as last amended by Regulation (EEC) No 3474/80 (3), provides for aid to be paid for skim ­ med-milk powder previously incorporated in a mixture ; whereas, in order to take account of techno ­ logical advances, the scope of this provision should be extended to cover liquid skimmed milk previously incorporated in a mixture ; Whereas, under Article 2 of Regulation (EEC) No 1725/79 , the quantities of skimmed-milk powder to be denatured pursuant to Article 3 of that Regulation which may qualify for aid are limited on a monthly basis , either according to the quantity denatured by the undertaking in question during the corresponding month in the 1975 calendar year or according to an average of five specified months ; whereas experience shows that the procedure for fixing the maximum quantity per undertaking should be simplified ; whereas it is therefore appropriate to express it hence ­ forth as a maximum annual quantity ; Whereas the same Article specifies that the quantity denatured over and above the quantity provided for in paragraph 1 of that Article must be used exclusively for processing into feed for piglets ; whereas, in order to take account of the needs of the poultry sector, that provision should be extended to cover use of the said powder as feed for poultry ; Whereas, in the interests of clarity, reference should be made within that Regulation to the Commission Directives on Community methods of analysis for offi ­ cial control of animal feedingstuffs ; 'Article 2 1 . Aid for skimmed-milk powder denatured in accordance with Article 3 shall be granted only for quantities which , for each calendar year and as from 1 January 1982, do not exceed the quantity of skimmed-milk powder denatured by the under ­ taking in question , as determined by the supervi ­ sion provided for in Article 3 , during the 1975 calendar year, plus 30 % . 2. On application by an undertaking, the competent authority may, in addition to or in place of the maximum quantity of skimmed-milk powder denatured pursuant to paragraph 1 , allow a maximum specific quantity per year to be used exclusively for processing into feed for piglets and/or poultry in an undertaking approved for the purpose on the territory of the Member State where denaturing takes place . (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 199 , 7 . 8 . 1979, p . 1 . 3 OJ No L 363 , 31 . 12 . 1980 , p . 50 . Such specific annual quantity may be granted only to an undertaking which agrees : No L 22/54 Official Journal of the European Communities 30 . 1 . 82 (b) respecting, for the purposes of granting the specific annual quantities in question , the overall limits as to quantity resulting from an examination under Article 31 of Regulation (EEC) No 804/68 .' 3 . The first part of Article 4 (4) is replaced by the following : '4. For the manufacture of compound feeding ­ stuffs within the meaning of paragraph 1 , skimmed milk or skimmed-milk powder incorporated in a mixture may not be used unless .' 4 . The second subparagraph of Article 9 (2) is replaced by the following : 'With regard to skimmed-milk powder denatured pursuant to Article 2 (2) and (3), payment of the aid shall be further subject to the condition that the recipient proves, to the satisfaction of the compe ­ tent authority, either : (a) that he has processed the quantity of denatured skimmed-milk powder in question into feed for piglets and/or poultry according to the pres ­ cribed conditions ; or (b) that he has sold the quantity concerned to a purchaser in compliance with the provisions set out at b) in the second subparagraph of Article 2 (2).' 5 . Annex II is replaced by the text annexed to this Regulation . (a) to keep a stock record showing the names and addresses of purchasers of quantities of skim ­ ' med-milk powder denatured pursuant to this paragraph which it has not itself processed into feed for piglets and/or poultry ; (b) to make provision in the contracts of sale, in each case of resale of denatured skimmed-milk powder :  for an obligation to process into feed for piglets and/or poultry, pursuant to the first subparagraph ; and  for an obligation, as the case may be, to keep a stock record as stated at (a). Approval as an undertaking referred to in the first subparagraph may be granted only to an underta ­ king which : (a) undertakes to keep permanent records noting the origin of the raw materials used, the quanti ­ ties employed and the quantities and composi ­ tion of the products obtained ; and (b) declares its willingness to submit to inspection measures laid down by the Member State concerned, in particular with regard to verifica ­ tion of the records referred to under (a). Approval shall be withdrawn in the event of serious breach of the provisions of this paragraph . 3 . Member States which avail themselves of paragraph 2 shall apply it : (a) using the definition or definitions laid down in their national rules with regard to feedingstuffs for piglets and/or poultry ; in the absence of such definition , they shall define the charac ­ teristics of the feedingstuffs ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1982. For the Commission Poul DALSAGER Member of the Commission 30 . 1 . 82 Official Journal of the European Communities No L 22/55 ANNEX ANNEX II Name of the board, i.e. intervention Indications to identify the firm concerned : ' Date of inspection : INSPECTION REPORT Compound feedingstuffs  Articles 4 ( 1 ) (a) and (d) and 10 (2 ) (') of Commission Regulation (EEC) No 1725/79 of 26 July 1979 A. Results of the laboratory analysis , supplemented by the results of the frequent and unannounced inspections referred to in Article 10 (2) (b) and (c), or where appropriate replaced by regular inspections Ã ²n the premises Content of : (a) Skimmed-milk powder 00-0 % (b) Starch (2) 0-0 % (c) Fatty matter (3) 0-0 % (d) Grass meal or lucerne meal 0-0 % B. Results of the laboratory analysis 1 . Copper content (4) 2 . Granule size of the grass meal or lucerne meal (tested before incorporation) 00 ppm 00 % particles not exceeding 300 microns (') The provisions adopted pursuant to Council Directive 70/373/EEC of 20 July 1970 on the intro ­ duction of Community methods of sampling and analysis for the official control of feedingstuffs shall apply (OJ No L 170 , 3 . 8 . 1970 , p. 2). (2) With regard to starch content, the applicable analysis methods shall be those given in the third Commission Directive (72/ 199 /EEC) of 27 April 1972 (OJ No L 123, 29 . 5 . 1972, p. 6) and/or by the fifth Commission Directive (74/203/EEC) of 25 March 1974 (OJ No L 108 , 22 . 4 . 1974, p. 7) establishing Community methods of analysis for the official control of feedingstuffs . (3) With regard to fatty matter content, the applicable analysis method shall be that given in the second Commission Directive (71 /393/EEC) of 18 November 1971 , establishing Community methods of analysis for the official control of feedingstuffs (OJ No L 279 , 20 . 12 . 1971 , p. 7). (4) With regard to copper content, the analysis method applicable shall be that given in Chapter 3 of the Annex to the eighth Commission Directive (78 /633/EEC) of 15 June 1978 establishing Community methods of analysis for the official control of feedingstuffs (OJ No L 206, 29 . 7 . 1978 , p. 43). Date and place : Signature of the person responsible